t c memo united_states tax_court larry r johnston petitioner v commissioner of internal revenue respondent docket no 5380-04l filed date p filed a petition for judicial review pursuant to sec_6320 and sec_6330 i r c in response to a determination by r to leave in place a filed notice_of_federal_tax_lien held because p has advanced solely groundless complaints in dispute of the notice of lien r’s determination to proceed with collection action is sustained held further damages under sec_6673 i r c are due from p and are awarded to the united_states in the amount of dollar_figure larry r johnston pro_se jonae a harrison for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule and to impose a penalty under sec_6673 the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection action as so determined and whether the court should impose a penalty under sec_6673 background petitioner did not file a federal_income_tax return for the taxable years or respondent prepared substitutes for return and on date issued to petitioner notices of deficiency with respect to each of the years through the notices were addressed to petitioner pincite east harmony mesa arizona petitioner’s last_known_address and the current address reflected on his tax_court petition petitioner responded to the notices with a letter dated date referencing inter alia attempts by the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure internal_revenue_service irs to circumvent taxpayers’ rights by prompting them to petition the u s tax_court petitioner at no time petitioned this court for redetermination of the amounts reflected in the notices respondent assessed the tax additions to tax and interest amounts due for each year on date these assessments for the years in issue totaled dollar_figure respondent also sent notices of balance due with respect to each year on february and date on date respondent issued to petitioner a final notice - final notice_of_intent_to_levy and notice of your right to a hearing with respect to his unpaid income_tax liabilities for through respondent then on date issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 a form request for a collection_due_process_hearing signed by petitioner on date was apparently received by the irs on date petitioner checked boxes on the form indicating disagreement with both a filed notice_of_federal_tax_lien and a notice_of_levy seizure he also apparently attached a neither the letter sent by petitioner in response to the notices of deficiency nor the attachment to his form request for a collection_due_process_hearing has been made a part of the record in this case information regarding the existence and contents of these documents is derived from excerpts quoted in the notice_of_determination concerning collection action s under sec_6320 and or petitioner has not alleged that the notice_of_determination is in any way inaccurate in its recitation of such background information statement setting forth frivolous arguments eg there is no statute requiring me ‘to pay’ the income taxes at issue settlement officer thomas l tracy mr tracy of the irs office of appeals in phoenix arizona sent petitioner a letter dated date scheduling a hearing for date the letter briefly outlined the hearing process advised that audio or stenographic recording of hearings was not allowed and explained the circumstances in which challenges to the underlying liability would be barred by sec_6330 the letter also warned petitioner with respect to frivolous arguments and sanctions therefor citing pertinent cases and administrative materials mr tracy enclosed with the letter copies of among other things transcripts of petitioner’s accounts financial forms for petitioner’s completion and 115_tc_576 discussing the potential application of penalties where tax protesters persist in bringing frivolous cases to this court the hearing was subsequently rescheduled for date and a face-to-face conference between petitioner and mr tracy was held on that date following the hearing respondent on date issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_3 see supra note and or sustaining the lien action an attached collection_due_process appeals case memorandum addressed the verification of legal and procedural requirements the issues raised by the taxpayer and the balancing of efficient collection and intrusiveness in light of the frivolous nature of the arguments advanced by petitioner the attachment also contained a litigation note reading in part as follows at the hearing on date the taxpayer acknowledged receipt of the documents sent with the appointment letter i gave him another copy of pierson and again warned him of the potential for sanctions upon frivolous_litigation petitioner’s petition disputing the notice_of_determination was filed with the court on date the petition makes two assignments of error vis-a-vis respondent’s determination a error in failing to produce evidence that the commissioner certified and transmitted the supplemental assessments list in accordance with sec_6204 b error in failing to prove actual mailing of the notice of assessment upon the petitioner’s denial of receipts of the notice of assessment petitioner prays that this court issue an order requiring respondent to show cause why the determination should not be the notice_of_determination concerning collection action s under sec_6320 and or also explained that because petitioner’s form was untimely with respect to the notice_of_intent_to_levy petitioner was entitled only to an equivalent_hearing which is not subject_to judicial review the resultant decision was that the proposed levy action should be sustained vacated find the determination arbitrary capricious not supported by the evidence and unreasonable vacate the date determination award petitioner costs and fees incurred in the prosecution of this action and afford such other relief as the court deems just and proper after the pleadings were closed in this case respondent on date filed the subject motion for summary_judgment and to impose a penalty petitioner filed a response objecting to respondent’s motion on date in the response petitioner focuses on contentions that respondent’s failure to permit recording of the hearing necessitates a remand and that his allegations and supporting affidavit of nonreceipt of the notice of assessment require respondent to produce evidence of proof of mailing discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any the court notes that to the extent that the petition seeks reasonable administrative and or litigation costs pursuant to sec_7430 any such claim is premature and will not be further addressed see rule show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i collection actions a general rules sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 however provides that such lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 then sets forth procedures applicable to afford protections for taxpayers in lien situations sec_6320 establishes the requirement that the secretary notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 this notice required by sec_6320 must be sent not more than business days after the notice of tax_lien is filed and must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysi sec_1 appeals hearing the petition emphasizes petitioner’s claim that he was denied the collection hearing to which he was entitled and seeks a remand to appeals in order to allow a conference to be held relevant caselaw precedent and regulatory authority however indicate that the circumstances here are not such as to render remand appropriate hearings conducted under sec_6320 and sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there exists no right to subpoena witnesses or documents in connection with these hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted telephonically or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_ gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6320 and sec_6330 likewise incorporate many of the foregoing concepts as follows q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs see also sec_301_6320-1 q a-d6 and d7 proced admin regs nearly identical language except for final reference to sec_6320 this court has cited the above regulatory provisions with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant matter the record reflects that petitioner and mr tracy participated in a face-to-face hearing on date as regards petitioner’s complaints concerning recording on date this court issued 121_tc_8 in which it was held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast we have distinguished and declined to remand cases where the administrative proceedings took place prior to our opinion in keene v commissioner supra where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_ kemper v commissioner tcmemo_2003_195 stated otherwise cases will not be remanded to appeals nor determinations otherwise invalidated merely on account of the lack of a recording when to do so is not necessary and would not be productive see eg frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra see also 117_tc_183 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts see eg frey v commissioner supra brashear v commissioner supra kemper v commissioner supra here because the contentions advanced by petitioner throughout the administrative process and before the court are of this nature and because petitioner in fact received an in-person conference this case is closely analogous to those just cited the record does not indicate that any purpose would be served by remand we conclude that all pertinent issues relating to the propriety of the collection determination can be decided through review of the materials before us review of underlying liabilities statutory notices of deficiency for and were issued to petitioner petitioner has at no time alleged that he did not receive these notices and the record indicates that petitioner sent communications referencing the notices making clear that these documents were received hence because petitioner received valid notices of deficiency and did not timely petition for redetermination he is precluded under sec_6330 from disputing his underlying tax_liabilities in this proceeding any remaining contentions raised during the administrative proceedings generally challenging the existence of any statute imposing or requiring him to pay income_tax warrant no further comment see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit review for abuse_of_discretion petitioner has also made various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner t c pincite furthermore sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 nestor v commissioner t c pincite a form_4340 for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 davis v commissioner t c pincite and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 nestor v commissioner supra pincite davis v commissioner supra pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 to comply with sec_6330 here the record contains forms for and indicating that assessments were made for the year and that taxes remain unpaid petitioner has cited no irregularities that would cast doubt on the information recorded thereon in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court likewise has upheld collection action where taxpayers were provided with literal transcripts of account so-called mftrax see eg frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 the date letter to petitioner from mr tracy enclosed copies of transcripts of account for the relevant years furthermore petitioner’s argument with regard to sec_6204 is groundless sec_6204 addresses supplemental assessments and specifies the secretary may at any time within the period prescribed for assessment make a supplemental assessment whenever it is ascertained that any assessment is imperfect or incomplete in any material respect sec_6204 renders supplemental assessment of deficiencies subject_to the restrictions of sec_6213 sec_6204 has no bearing here in that respondent assessed petitioner’s liabilities for each year in issue on date after following standard deficiency procedures the court concludes that petitioner’s complaints regarding the assessments or verification are meritless petitioner has denied receiving the notice of assessment apparently referring to the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 craig v commissioner supra pincite the forms indicate that petitioner was sent such notices of balance due for each of the tax years involved petitioner argues that his sworn denial of receipt of the notice of assessment shifts to respondent the burden of proving actual mailing of these notices yet petitioner has never addressed much less denied receipt of the notices of balance due reflected in the forms accordingly he has raised no genuine issue of material fact as to the accuracy of the forms showing compliance with the pertinent statutory requirements thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see lunsford v commissioner t c pincite 114_tc_176 for completeness we have addressed various points advanced by petitioner during the administrative process but the items listed in sec_6330 were not pursued even during those proceedings accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion the court will grant respondent’s motion for summary_judgment to the extent that petitioner in his response to respondent’s motion argues that summary_judgment should be granted sua sponte in his favor as the nonmoving party any such action would be unwarranted for the reasons discussed in the text ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in pierson v commissioner t c pincite we warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 we have since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay throughout the administrative and pretrial process petitioner advanced contentions and demands previously and consistently rejected by this and other courts he submitted lengthy communications quoting citing using out of context and otherwise misapplying portions of the internal_revenue_code regulations court decisions and other authorities moreover petitioner has explicitly been alerted to pierson v commisssioner supra and use of sanctions in analogous situations it is inappropriate that taxpayers who promptly pay their taxes should have the cost of government and tax collection improperly increased by frivolous arguments already fully considered and rejected by the courts hence petitioner received fair warning but has persisted in disputing respondent’s determination the court concludes that a sec_6673 penalty of dollar_figure should be awarded to the united_states in this case to reflect the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
